                                           Case 3:19-cv-04586-JD Document 17 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEWEL E DYER,                                       Case No. 19-cv-04586-JD
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     NAPA STATE HOSPITAL,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a state prisoner. The Court found that plaintiff had

                                  14   failed to state a claim and dismissed the amended complaint with leave to amend after discussing

                                  15   the deficiencies of the complaint. The time to amend has passed and plaintiff has not filed a

                                  16   second amended complaint or otherwise communicated with the Court. This case is DISMISSED

                                  17   with prejudice for failure to state a claim as described in the prior order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 8, 2020

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
